-Z 9¥/6
            Cause No:
                                                      ORIGINAL


                                                   COURT OF CRIMINAL APPEALS
IN THE COURT OF CRIMINAL APPEALS OF TEXAS                    23 2C
                AUSTIN, TEXAS
                                                              :a,Cter




                                                        FILED IN
           JOHN ROBERT RENDON                   COURT OF CRIMINAL APPEALS
                {PETITIONER)                          •MAY 23 20IB
                      V.
                                                    Abel Acosta, Clerk
            THE STATE OF TEXAS




      From Appeal No. 11-14-00080-CR

      Trial Cause No. D-l-DC-12-204209

   390th District Court, Travis County, Texas




   PETITION FOR DISCRETIONARY REVIEW